Citation Nr: 1109512	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  10-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to compensation from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The claimant, who is the appellant, alleges that he had World War II service in the Commonwealth Army of the Philippines in the service of the U.S. Armed Forces for the Far East from July 1944 to October 1945. The claimant's status as a veteran for purposes of VA benefits is in dispute.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claimant is now a United States citizen residing in Hawaii.  VA procedure has established that benefits based upon service in the recognized guerillas shall be handled and adjudicated exclusively by the Manila RO.  Adjudication Procedure Manual, M21-1, Part IV; M21-1MR, Part IV, Part III, Subpart vi, 4.A.

In January 2011, the claimant and his daughter appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

At the hearing, the claimant submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

At the request of the claimant, the Board allowed an additional thirty day period for additional evidence to be submitted.  That period has now passed without any additional evidence submitted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  





FINDING OF FACT

The appropriate United States service department certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirement to convey to the appellant basic eligibility for benefits of the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is not met.  38 U.S.C.A. §§ 107, 7105 (West 2002 & Supp. 2010); P.L. 111-5 (February 17, 2009); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

a. Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively. See Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 2009).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the notice of the adverse determination, dated in December 2009, the claimant was notified that valid military service was a requirement for eligibility to receive VA benefits and that the National Personnel Records Center, the appropriate component of a United States service department, found no evidence that he served as a member of the Commonwealth Army of the Philippines, including the recognized guerrillas, in the service of the Armed Forces of the United States and that the determination of the service department was binding on VA under 38 C.F.R. § 3.203.

The claimant was not notified that verification of service was not limited to verification by the service department, but a claimant may submit official evidence from the U. S. service department that verifies service.  Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 1997).  The VCAA notice error in failing to notify the claimant of the various methods available for proving Philippine veteran status was not prejudicial because the appellant was ineligible for Department of Veterans Affairs benefits as a matter of law based on the refusal of the National Personnel Records Center, the appropriate component of a United States service department, to certify his service.  Palor v. Nicholson, 21 Vet. App. 325, 332 (2007) (citing Sanders v. Nicholson, 487 F.3d 881, 889 (2007) that if a claim is denied as a matter of law, there is no possibility of any prejudice to the appellant with respect to a VCAA content error).

b. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained two determinations from the National Personnel Records Center regarding service, records and historical evidence submitted by the claimant, a letter from his private medical caregiver, and afforded the claimant a hearing before the undersigned in January 2011.  

As the claimant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the claimant in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

II.  Eligibility to the Filipino Veterans Equity Compensation Fund

a. Factual Background

The claimant, in February 2009, filed a claim under the recently enacted American Recovery and Reinvestment Act, a new one-time monetary benefit that is payable to certain Philippine Veterans from the Filipino Veterans Equity Compensation Fund.  He submitted the following evidence to establish his status as a veteran:

A certification dated in May 2008 from the Adjutant General from the Armed Forces of the Republic of the Philippines that the claimant was recognized as a private in B Company, 15th Infantry, of the USAFIP-NL, originally from January 1945 to November 1945, but later recognized as from October 1943 to November 1945.  

An application from the Philippine Veteran's Affairs Office for an old age pension dated in April 1993.

A certification dated in May 1978 by the Administrator of Veterans Affairs for the Republic of the Philippines that the original entry date of the claimant into service was revised from January 1945 to October 1943.  

Identification by the claimant including his United States Citizenship and membership in the World War II Filipino-American Veterans Association.

In November 2009, the National Personnel Records Center (NPRC) notified the RO that the claimant had no service as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.

The RO denied the benefits in December 2009 based upon the NPRC determination that there was no evidence that the claimant served as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.  The Veteran was informed that decisions concerning verification of military service are the responsibility of the NPRC and under the 38 C.F.R. § 3.203 are binding on VA.  

The Veteran expressed disagreement that was received by the RO in January 2010 and detailed his service that started with his enlistment as a private in B Company, 15th Infantry, of the USAFIP-NL under the command of Colonel R. Volkmann.  He also stated he had service as a civilian guerrilla from March 1942 to December 1944 with the Ablan-Madama guerilla forces and later, Bolomen, 15th infantry, until it was incorporated into the unit under Colonel Volkmann's command.  He again enclosed a copy of the May 1978 certification by the Philippine Administrator of Veterans Affairs.  The Veteran also enclosed a military clearance slip dated in November 1945 signed by his unit commander.  He enclosed a document dated in December 1958 filed as an application for settlement of claims of Filipino Veterans with the Veteran's Claims Commission.  Finally, the claimant submitted a letter of commendation issued by the Governor of Hawaii in November 2000 that had the claimant's name along with 30 other names as serving in World War II.

In March 2010, the RO made a second request to the NPRC and included the certification from the Adjutant General from the Armed Forces of the Republic of the Philippines dated in May 2008 as well as other service records provided by the claimant.  

In April 2010, the NPRC again responded that the claimant had no service as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.

The claimant testified to the foregoing concerning his service as a guerrilla in World War II and that he had to serve as a secret warrior while the Philippines was occupied by Japan.   He considered himself to be under the command of General MacArthur and Major (and later promoted to Colonel) Volkmann.  Both the claimant and his daughter testified to the dangers to the Filipinos during the occupation, especially those who fought for the Philippines and the United States.  

The Veteran also submitted evidence from written histories of the guerilla efforts on the Philippines including mention of the work by Colonel Volkmann in Northern Luzon.

Analysis

Service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for the purpose of establishing eligibility for benefits, administered by the United States Department of Veterans Affairs. 38 C.F.R. §§ 3.40, 3.41.

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  As provided for in § 1002 of P.L. 111-5; H.R. 1, the American Recovery and Reinvestment Act (enacted February 17, 2009), the Secretary must establish an application process for claims to be submitted for this new benefit that must be filed within one- year of the date of enactment of this new law.  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II."  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.

§ 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203, and the findings of the service department are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (NRPC verification is binding on VA such that VA has no authority to change or amend the finding).

The claimant has not submitted a DD Form 214, Certificate of Release, or Discharge from Active Duty, or an original Certificate of Discharge.  The RO has requested verification of the claimant's service twice from the National Personnel Records Center.  In November 2009 and April 2010, the National Personnel Records Center, a component of the appropriate United States service department, reported that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Certifications from the Office of Adjutant General, Affidavits from Philippine Army personnel, commendations, the certificates and applications filed with the Republic of Philippines government concerning benefits from their equivalent to the Department of Veterans Affairs, the Commendation from the Hawaii Governor, historical evidence, which mentions Colonel Volkmann, but not the claimant by name, and the claimant's own statements fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government or other non-Federal sources.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits including the one- time payment from the Filipino Veterans Equity Compensation Fund.

In light of the findings of the National Personnel Records Center, a component of the appropriate United States service department, which are binding on VA for the purpose of establishing service in the U. S. Armed Forces, the appellant has no qualifying service in the United States Armed Forces and he is not a "veteran" for the purpose of establishing eligibility for the Filipino Veterans Equity Compensation Fund benefit administered by the United States Department of Veterans Affairs.

The claimant argues he was not made the proper custodian of records establishing his status as a veteran and VA should do so on the basis of the documentation he has submitted as a matter of equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In a similar manner, his service representative argues that his status as a guerilla meant that he was a secret warrior similar to today's Special Forces operatives such as the SEALs and there would not be any document from the United States government.  The representative therefore argues that what the appellant has submitted is the best he can do under an analogy to the "best evidence" rule.  As already noted, the Board and VA generally are bound by the determination of NPRC and cannot overrule that determination.  Further, it is true that the Federal Rules of Evidence may assist in the articulation of the Board's reason, but the rules, including those governing best evidence, see Fed. R. Evid. 1000- 1004, do not apply to veterans' jurisprudence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded).  As noted, the NRPC verification is binding on VA, including the Board and the Board cannot utilize the Federal Rules of Evidence in this instance to grant veteran status to the claimant. 

As the claimant is not eligible for benefits due to the lack of entitlement under the law, the Board does not reach the merits of the underlying claim for benefits under the Filipino Veterans Equity Compensation Fund.  



ORDER

Eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


